Citation Nr: 1522070	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-30 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE


Entitlement to retroactive induction for VA vocational training and rehabilitation services.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to October 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the Vocational and Rehabilitation Training Division of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran appeared before the undersigned Veterans Law Judge in March 2015 and delivered sworn testimony via video conference hearing in Cleveland, Ohio.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As a preliminary matter, the Board notes that during the course of the appeal VA promulgated new regulations (effective February 19, 2010) amending the rating criteria (38 C.F.R. § 21.282) for retroactive induction into a vocational rehabilitation program.  As the Veteran's application for vocational rehabilitation benefits was received prior to February 19, 2010, the AOJ must consider the Veteran's claim under the old and new criteria prior to review by the Board.

The Board observes that it is unclear as to the precise dates concerning the ending date of the Veteran's extended evaluation as discussed in the various documents associated with the claims file.  The ending date of the extended evaluation used by the RO in determining the Veteran's eligibility in this case should be indicated prior to consideration by the Board.

Accordingly, the case is REMANDED for the following action:

The AOJ should adjudicate the issue on appeal.  In doing so, the AOJ must consider the Veteran's claim under the provisions of 38 C.F.R. § 21.282 that existed prior to and after February 19, 2010.  The AOJ must specifically indicate the ending date of the extended evaluation used in determining the Veteran's eligibility in this case.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




